■-t




                                 p

                     m

                     i -i
                     r"
                     m
                            ro

                                 t.




jr-//si s</s? J'f:
-IV-
/*
#




    €^




         h)           3




              /r 3,
    O/L/9-/




\
/•




     ssJ/.
/3t°/l/A.

1/

        fes*?. .vi          fa




/tfStSsUj-       - zr.




                                                      ^
                                     rt




            -"   /■/*>■v*
                                                         ":;
                                     en

                                     m               :■>;■ ''



                                                     Cl'


                                 /        £ si csf




                                                           c.-«■*■
       ,3*)

4?i^




              C<2>~?^
     *A




         _^^««_




£r_^&^




                  (97